NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted September 17, 2019 *
                              Decided September 20, 2019

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY C. BARRETT, Circuit Judge

No. 19-1266

MAURICE BUFORD,                                 Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District
                                                of Illinois, Eastern Division.

      v.                                        No. 16 C 10218

LABORERS’ INTERNATIONAL                         Gary Feinerman,
UNION LOCAL 269 and LABORERS’                   Judge.
INTERNATIONAL UNION LOCAL 4,
     Defendants-Appellees.


                                       ORDER

       Two weeks after Maurice Buford, a black construction worker, started working
at I.W. & G., Inc., the company fired him. His union investigated his assertion that he
was fired because of his race, but it decided not to file a grievance against the company.


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1266                                                                          Page 2

Buford then sued the union, alleging three legal theories: (1) the union violated Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(c)(3), by supporting a race-based
firing; (2) it violated 42 U.S.C. § 1981 by participating in employment discrimination;
and (3) the union breached its duty to represent him fairly, in violation of the Labor
Management Relations Act, 29 U.S.C. § 185. The district court entered summary
judgment for the union. Because Buford offered no evidence that could support his
discrimination claims and because his claim under the Labor Management Relations
Act is untimely, we affirm.

        We first address Buford’s contention that the district court improperly limited
the record at summary judgment. In opposing summary judgment, Buford violated the
district court’s local rules by failing to cite record evidence to support his responses to
the defendants’ proposed findings of fact. See N.D. ILL. L.R. 56.1(b)(3). Even pro se
litigants must comply with the court’s rules, see McNeil v. United States, 508 U.S. 106, 113
(1993), so the district court reasonably rejected Buford’s asserted disputes, see Friend
v. Valley View Cmty. Unit Sch. Dist. 365U, 789 F.3d 707, 710–11 (7th Cir. 2015). Like the
district court, we limit our factual summary to the undisputed material facts that are
properly supported with admissible evidence, and we view those facts in the light most
favorable to Buford. See Curtis v. Costco Wholesale Corp., 807 F.3d 215, 218–19, 222
(7th Cir. 2015).

       Buford worked for I.W. & G., a construction company, for two weeks in
July 2014. He and several coworkers belonged to the Laborers’ International Union
Local 269, which had a contract with I.W. & G. The agreement guaranteed that
“Employees will not be discriminated against because of race,” but did not require just
cause to fire a union member. I.W. & G. fired Buford after he reportedly displayed
“[t]hreatening behavior” in clashes with coworkers. During one quarrel, a coworker
and fellow union member called Buford a racial slur.

        Buford complained to the union about his firing, and Timothy Moore, the
union’s business manager, investigated. I.W. & G. explained that it fired Buford because
of his several “verbal” and “physical altercation[s]” during his two weeks at the
company. Moore also interviewed Buford’s supervisor and collected disciplinary
reports and coworker statements. These statements and reports confirmed the
difficulties of working with Buford. Moore decided that the union would not file a
grievance against the company for firing Buford.

       Buford then sued his union for discriminating against him and for breaching its
duty to represent him fairly. He alleged that, based on his race, the union (through
No. 19-1266                                                                         Page 3

Moore and union members at I.W. & G.) conspired with the company to falsify reports
so that the company could fire him pretextually. Buford also twice asked the court to
recruit counsel. The court denied Buford’s first motion (filed with his complaint)
because Buford had not “sought representation from a sufficient number of attorneys.”
It denied the second (filed before the union had answered Buford’s complaint) without
prejudice because the court could not yet determine whether the case was so complex
that Buford required counsel. Buford did not later renew his request.

       After a magistrate judge presided over discovery, the district court entered
summary judgment for the defendants. On the discrimination claims, it ruled that
Buford had not furnished evidence that the union had showed racial animus or had
treated similarly situated workers better. The claim under the Labor Management
Relations Act, which has a six-month statute of limitations, was untimely because
Buford filed his suit nearly two years after the union declined to challenge his firing.
The court also denied Buford’s motion under Federal Rule of Civil Procedure 60, in
which he argued without elaboration that the defendants’ counsel misadvised Buford
about how to respond to their summary-judgment motion.

        On appeal, Buford argues that the district court improperly entered summary
judgment, but the court made no error. For both his Title VII and § 1981 claims, Buford
must supply evidence of discriminatory intent or disparate treatment based on race.
See Alexander v. Wis. Dep’t of Health and Family Servs., 263 F.3d 673, 682 (7th Cir. 2001).
But Buford cited no evidence that the union fabricated reports or treated non-black
members who were accused of threatening coworkers better than it treated him.
See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–06 (1973); McKinney v. Office of
Sheriff of Whitley Cty., 866 F.3d 803, 807 (7th Cir. 2017). Instead, he argues that his
discharge was discriminatory because the racial slur from his union-member coworker
shows that the union’s decision to acquiesce in his firing was racially motivated. But no
evidence suggests that company supervisors or union leaders knew about, let alone
condoned, the slur. So, a factfinder could not reasonably attribute the slur to either the
company or the union. E.E.O.C. v. Pipefitters Ass’n Local Union 597, 334 F.3d 656, 661
(7th Cir. 2003) (unions have no “affirmative duty to prevent racial harassment … in the
workplace”); Durkin v. City of Chicago, 341 F.3d 606, 612 (7th Cir. 2003) (employer “must
have notice or knowledge of the harassment before it can be held liable”). Finally,
Buford’s duty-to-represent claim under the Labor Management Relations Act was
untimely; he sued in October 2016, more than two years after he was fired—well
outside the Act’s six-month statute of limitations. See DelCostello v. Int'l Bhd.
of Teamsters, 462 U.S. 151, 171–72 (1983).
No. 19-1266                                                                             Page 4

        Next, Buford argues that the district court unreasonably denied his two motions
to recruit counsel. But his first motion showed that he had contacted only one attorney,
which the court permissibly considered inadequate. See Pruitt v. Mote, 503 F.3d 647, 654
(7th Cir. 2007) (en banc). And the court properly denied the second motion without
prejudice because the union had not yet answered the complaint: only in an “unusual”
case, which this lawsuit is not, need a court recruit counsel so early. Mapes v. Indiana,
932 F.3d 968, 971–72 (7th Cir. 2019). Buford could have renewed his motion later, when
the contested issues became apparent, but he did not.

       Buford also generally argues that the magistrate judge who oversaw discovery
was biased because he decided discovery disputes in favor of the defendants and
thwarted Buford’s attempts to compel discovery. But adverse decisions are not, by
themselves, evidence of bias. See Liteky v. United States, 510 U.S. 540, 555–56 (1994). And
in any event, the judge committed no abuse of discretion and adequately justified the
rationale for his rulings. See Jones v. City of Elkhart, 737 F.3d 1107, 1115–16 (7th Cir. 2013).
One example will suffice: in denying Buford’s motion to compel the defendants to seek
responses to Buford’s interrogatories for non-defendant witnesses, the judge explained
to Buford the proper process for serving his requests.

       Finally, Buford unpersuasively challenges the district court’s denial of his motion
under Federal Rule of Civil Procedure 60(b). Buford’s assertions about his conversation
with the defendants’ counsel are vague. Therefore, we cannot conclude from his
assertions that those conversations improperly prevented him from overcoming
summary judgment. See Venson v. Altamirano, 749 F.3d 641, 651 (7th Cir. 2014).

                                                                                   AFFIRMED